Citation Nr: 1735232	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2017 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

With regard to the Veteran's claim of service connection for depression, during the Veteran's May 2017 Travel Board hearing, he testified that is now taking lithium      and venlafaxine for his depression and that he has been and is currently receiving      VA treatment for this condition. Regarding the Veteran's claims for hearing loss and tinnitus, in a June 2017 written statement, the Veteran's representative stated that the Veteran had a hearing test conducted at the Gainesville, Florida VA Medical Center (VAMC) on May 26, 2017. However, with respect to all three of the Veteran's claims for service connection, the record only contains VA treatment records dated through March 2009.  Accordingly, remand is warranted to obtain relevant outstanding and ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records from March 2009 to present, to include the May 2017 audiological test results conducted at the Gainesville VAMC. If any requested records are not available, the Veteran and        his representative should be notified of such and the claims file should be annotated to reflect such.

2. After completing the above development, and any other development deemed necessary, readjudicate    the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




